Exhibit 10.21

 

LOGO [g98623img_001.jpg]    

Miller Management Corporation            

   

Miller Capital Corporation

   

Miller Investments

 

November 17, 2003

 

Mr. Donald R. Head

Chairman, President and Chief Executive Officer

CAPITAL TITLE GROUP, INC.

14648 North Scottsdale Road, Suite 125

Scottsdale, Arizona 85254

 

ACQUISITION CONSULTING AGREEMENT - THIRD RENEWAL

 

THIS ACQUISITION CONSULTING AGREEMENT (the “Agreement”) is entered into as of
the 28th day of January, 2004 (the “Effective Date”) by and between CAPITAL
TITLE GROUP, INC., a Delaware corporation (“Capital Title” or the “Company”),
and MILLER CAPITAL CORPORATION, an Arizona corporation (“MCC”).

 

In consideration of the mutual premises, covenants and undertakings set forth
herein, the parties hereby agree as follows:

 

I. RESPONSIBILITIES OF MCC

 

1.1 Subject to the terms and conditions hereof, Capital Title hereby retains MCC
to provide exclusive acquisition consulting services to Capital Title for
transactions with a value greater than $7,000,000 and MCC agrees to provide such
services to Capital Title. MCC shall assist with the identification of
acquisition candidates and with negotiating and structuring acquisitions all in
accordance with Capital Title’s expansion plans as may be in effect from time to
time.

 

1.2 Capital Title acknowledges and understands that MCC, in order to perform its
services effectively under this Agreement, requires the prompt receipt of all
material information with respect to Capital Title, its operations and
prospects. Accordingly, Capital Title agrees to furnish promptly to MCC copies
of all publicly available reports and filings made with the Securities and
Exchange Commission (the “SEC”), all communications with stockholders and all
reports received from Capital Title’s auditors



--------------------------------------------------------------------------------

Acquisition Consulting Agreement Renewal

Between Capital Title Group, Inc. and Miller Capital Corporation

Effective January 28, 2004

Page 2

 

that have significance to the scope of MCC’s services hereunder; provided,
however, Capital Title shall have no obligation to provide MCC with any
information that Capital Title deems confidential. Capital Title recognizes the
necessity of promptly notifying MCC of all material developments concerning
Capital Title, its business and prospects and to supply MCC with sufficient
information necessary for MCC to make a determination as to its compliance with
its own procedures as well as any legal requirements. MCC agrees that it shall
keep confidential all information received from Capital Title until such time
that MCC is authorized to release such information.

 

II. COMPENSATION

 

In the event the Company effectuates a corporate restructuring, merger, joint
venture, or acquisition during the term hereof, or such a transaction occurs on
or prior to one year from the date of termination of this Agreement
(irrespective of any reason for such termination), then the Company hereby
agrees to pay the following consideration, which payment shall be due and
payable eighty (80%) percent in cash and twenty (20%) percent in common stock
(with priority registration rights) on the date of any such closing with respect
thereto:

 

5% of the consideration from $1 and up to $2,000,000, plus

 

4% of the consideration in excess of $2,000,000 and up to $10,000,000, plus

 

3% of the consideration in excess of $10,000,000 and up to $20,000,000, plus

 

2% of the consideration in excess of $20,000,000 and up to $30,000,000, plus

 

1% of the consideration in excess of $30,000,000.

 

MCC further agrees that for transactions arranged directly by the Company in the
aggregate amount of $7,000,000 or less, MCC will not be entitled to a fee unless
the Company requests MCC’s services, and MCC and the Company negotiate in
advance a fee acceptable for each specific transaction of $7,000,000 or less for
which the Company engages MCC’s services.

 

III. EXPENSE REIMBURSEMENT

 

Capital Title agrees to reimburse MCC for all reasonable out-of-pocket expenses
including but not limited to, the cost of telephone calls, travel, facsimile
transmissions, translation, interpretation, paper duplication, postage and
delivery services, or fees of counsel, incurred in connection with the
performance by MCC of its duties as contemplated by this Agreement. All
out-of-town travel, counsel or third party consultant fees, and other
significant expenses over $1,000 will be approved by Capital Title in advance.

 

   

Miller Capital Corporation

  

    •    4909 East McDowell Road

  

    •    Phoenix, Arizona 85008

  

    •    602.225.0505

    



--------------------------------------------------------------------------------

Acquisition Consulting Agreement Renewal

Between Capital Title Group, Inc. and Miller Capital Corporation

Effective January 28, 2004

Page 3

 

IV. TERM

 

The term of this Agreement shall be for two years commencing as of the date
first written above and terminating one day prior to the 2nd anniversary hereof.
Thereafter, this Agreement shall be renewed for subsequent two-year terms upon
mutual agreement of the parties.

 

V. ASSIGNMENT AND TRANSFER OF OBLIGATIONS

 

In the event that Capital Title transfers or otherwise conveys all or
substantially all of its assets (including without limitation the assets of its
subsidiaries) or grants the authority to operate its business(es) or affiliated
business(es) to a new entity, whether a corporation, partnership, or natural
person (“New Entity”) all of Capital Title’s obligations under this Agreement
will be binding upon such New Entity and Capital Title will not enter into or
create an agreement, undertaking or legal obligation with a New Entity without
requiring such New Entity to accept and satisfy Capital Title’s obligations
under this Agreement. Notwithstanding anything to the contrary contained in this
Article V, this Article V shall not be applicable and will be of no force or
effect if compliance with this Article V would result in the violation of any
law or statute, the breach of any Agreement to which Capital Title or its
affiliates is a party, or the inability of Capital Title to operate in
accordance with its usual and customary practices.

 

VI. INDEMNIFICATION

 

6.1 In connection with the terms and agreements set forth herein, Capital Title
agrees to indemnify and hold harmless MCC, its officers, directors, employees,
agents and legal counsel (collectively, the “MCC Parties”), against any and all
losses, claims, damages, liabilities or costs (and any reasonable legal or other
expense in giving testimony or furnishing documents in response to a subpoena or
otherwise), including the costs of investigation, preparing or defending any
action or claim, directly or indirectly, caused by, relating to, based upon or
arising out of this Agreement. Capital Title also agrees that the MCC Parties
shall not have any liability (whether direct or indirect, in contract, tort or
otherwise) to Capital Title for or in connection with the engagement of MCC.

 

6.2 MCC agrees to indemnify Capital Title and hold harmless Capital Title, its
officer, directors, employees, agents and legal counsel (collectively, the
“Capital Title Parties”) against any and all liabilities, expenses, costs and
damages (including the cost of defense) alleged against or incurred by any
Capital Title Party in connection with this Agreement to the extent that such
liability, expense, cost, or damage was incurred or is alleged to have been
incurred in whole or in part, directly or indirectly, due to any action or
omission to act by MCC, which action or omission is determined to be the result
of MCC’s gross negligence or willful misconduct.

 

   

Miller Capital Corporation

  

    •    4909 East McDowell Road

  

    •    Phoenix, Arizona 85008

  

    •    602.225.0505

    



--------------------------------------------------------------------------------

Acquisition Consulting Agreement Renewal

Between Capital Title Group, Inc. and Miller Capital Corporation

Effective January 28, 2004

Page 4

 

6.3 If any action, proceeding, or investigation is commenced or claim is made as
to which either a MCC Party or a Capital Title Party proposes to demand
indemnification, the party claiming indemnification (the “Indemnified Party”)
will notify the party against whom indemnification is claimed (the “Indemnifying
Party”) with reasonable promptness. The Indemnifying Party reserves the right to
assume the defense of the Indemnified Party with counsel of its choosing, which
counsel shall be reasonably acceptable to the Indemnified Party. The
Indemnifying Party will not be liable for any settlement of any claim against
any Indemnified Party made without the Indemnifying Party’s written consent.

 

VII. NOTICES

 

All notices and other written communications required to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered to the addressee in person or mailed by registered or certified mail,
return receipt requested, to the following addresses:

 

   

If to MCC:

  

Mr. Rudy R. Miller

        

Chairman, President and CEO

        

Miller Capital Corporation

        

4909 East McDowell Road

        

Phoenix, Arizona 85008-4293

   

If to Capital Title:

  

Mr. Donald R. Head

        

Chairman, President and CEO

        

Capital Title Group, Inc.

        

14648 North Scottsdale Road, Suite 125

        

Scottsdale, Arizona 85254

 

Either party may change the address at which notice is to be given by notifying
the other party in writing. Notices shall be deemed delivered upon delivery, if
personally delivered, or, if mailed, three (3) days after deposit in the Untied
States mail.

 

VIII. APPLICABLE LAW

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Arizona, without giving effect to the State of Arizona’s choice
of law principles, and all actions arising under this Agreement or arising out
of the operative facts represented by services performed pursuant to this
Agreement shall be resolved in the courts of the State of Arizona.

 

   

Miller Capital Corporation

  

    •    4909 East McDowell Road

  

    •    Phoenix, Arizona 85008

  

    •    602.225.0505

    



--------------------------------------------------------------------------------

Acquisition Consulting Agreement Renewal

Between Capital Title Group, Inc. and Miller Capital Corporation

Effective January 28, 2004

Page 5

 

IX. MISCELLANEOUS

 

9.1 Assignment. MCC shall not assign this Agreement to a third party without the
prior written consent of a duly authorized representative of Capital Title,
which consent shall not be unreasonably withheld.

 

9.2 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof and that no understandings or agreements, verbal or otherwise, exist
between the parties except as set forth in the Agreement.

 

9.3 Amendment. Any modifications to the Agreement must be reduced to writing by
both parties, and attached to the Agreement to be effective.

 

9.4 Severability. In the event any term or provision of this Agreement is
declared to be invalid or illegal for any reason, this Agreement shall remain in
full force and effect and the same shall be interpreted as though such invalid
and illegal provision were not a part hereof. The remaining provisions shall be
construed to preserve the intent and purpose of this Agreement and the parties
shall negotiate in good faith to modify the provisions held to be invalid or
illegal to preserve each party’s anticipated benefits thereunder.

 

9.5 Titles and Subtitles. The titles of articles and sections of this Agreement
are for convenience of reference only and are not to be considered in construing
this Agreement.

 

9.6 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party shall impair any such right, power or remedy of
such party, nor shall it be construed to be a waiver of any breach or default
under this Agreement, or an acquiescence therein, or in any similar breach or
default thereafter occurring; nor shall any delay or omission to exercise any
right, power or remedy or any waiver of any single breach or default be deemed a
waiver of any other right, power or remedy or breach or default theretofore or
thereafter occurring.

 

SIGNATURE PAGE FOLLOWS:

 

   

Miller Capital Corporation

  

    •    4909 East McDowell Road

  

    •    Phoenix, Arizona 85008

  

    •    602.225.0505

    



--------------------------------------------------------------------------------

Acquisition Consulting Agreement Renewal

Between Capital Title Group, Inc. and Miller Capital Corporation

Effective January 28, 2004

Page 6

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CAPITAL TITLE GROUP, INC.

By:

 

/s/ Donald R. Head

--------------------------------------------------------------------------------

   

Donald R. Head

   

Chairman, President and CEO

MILLER CAPITAL CORPORATION

By:

 

/s/ Rudy R. Miller

--------------------------------------------------------------------------------

   

Rudy R. Miller

   

Chairman, President and CEO

 

   

Miller Capital Corporation

  

    •    4909 East McDowell Road

  

    •    Phoenix, Arizona 85008

  

    •    602.225.0505

    